UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/14 Item 1. Schedule of Investments. Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) Country Shares Value Common Stocks 43.0% Energy 1.7% Spectra Energy Corp. United States $ Materials 1.7% BHP Billiton PLC, ADR Australia Freeport-McMoRan Inc., B United States NewPage Holdings Inc. United States Transportation 0.1% a CEVA Holdings LLC United Kingdom Utilities 39.5% Alliant Energy Corp. United States American Electric Power Co. Inc. United States CenterPoint Energy Inc. United States CMS Energy Corp. United States Consolidated Edison Inc. United States Dominion Resources Inc. United States DTE Energy Co. United States Duke Energy Corp. United States Edison International United States Entergy Corp. United States Exelon Corp. United States FirstEnergy Corp. United States Great Plains Energy Inc. United States NextEra Energy Inc. United States PG&E Corp. United States Pinnacle West Capital Corp. United States PPL Corp. United States Public Service Enterprise Group Inc. United States Sempra Energy United States The Southern Co. United States UIL Holdings Corp. United States Westar Energy Inc. United States Wisconsin Energy Corp. United States Xcel Energy Inc. United States Total Common Stocks (Cost $48,066,614) Convertible Preferred Stocks 0.2% Transportation 0.2% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 6 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom Total Convertible Preferred Stocks (Cost $587,093) Preferred Stocks (Cost $290,000) 0.1% Diversified Financials 0.1% GMAC Capital Trust I, 8.125%, pfd. United States Principal Amount * Corporate Bonds 82.1% Automobiles & Components 1.1% The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States b International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States Banks 3.1% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 5.00%, 8/15/22 United States b 144A, 6.625%, 4/01/18 United States c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) c JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 5.125%, 5/28/24 United Kingdom Capital Goods 2.0% b Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 7.75%, 2/01/20 Spain Navistar International Corp., senior note, 8.25%, 11/01/21 United States Oshkosh Corp., senior note, 5.375%, 3/01/22 United States TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States senior sub. note, 6.00%, 7/15/22 United States b Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States Commercial & Professional Services 1.6% ADS Waste Holdings Inc., senior note, 8.25%, 10/01/20 United States b Algeco Scotsman Global Finance PLC, senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom b IHS Inc., senior note, 144A, 5.00%, 11/01/22 United States United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States Consumer Durables & Apparel 2.8% KB Home, senior bond, 7.50%, 9/15/22 United States senior note, 4.75%, 5/15/19 United States senior note, 7.00%, 12/15/21 United States M/I Homes Inc., senior note, 8.625%, 11/15/18 United States Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States b Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 5.25%, 4/15/21 United States 5.625%, 3/01/24 United States Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States Visant Corp., senior note, 10.00%, 10/01/17 United States Consumer Services 3.6% b 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada b 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 9.00%, 2/15/20 United States b,d Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States b Landry's Inc., senior note, 144A, 9.375%, 5/01/20 United States MGM Resorts International, senior note, 6.875%, 4/01/16 United States 7.50%, 6/01/16 United States Pinnacle Entertainment Inc., senior note, 6.375%, 8/01/21 United States b Scientific Games International Inc., senior note, 144A, 10.00%, 12/01/22 United States senior secured note, first lien, 144A, 7.00%, 1/01/22 United States Diversified Financials 2.9% b AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 144A, 5.00%, 10/01/21 Netherlands Ally Financial Inc., senior bond, 5.125%, 9/30/24 United States senior note, 5.50%, 2/15/17 United States Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 5.375%, 11/15/22 United States GMAC Inc., sub. note, 8.00%, 12/31/18 United States Navient Corp., senior note, 8.45%, 6/15/18 United States 5.50%, 1/15/19 United States 4.875%, 6/17/19 United States b Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States Energy 20.1% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States senior note, 8.625%, 10/15/20 United States b California Resources Corp., senior bond, 144A, 6.00%, 11/15/24 United States senior note, 144A, 5.50%, 9/15/21 United States Carrizo Oil & Gas Inc., senior note, 7.50%, 9/15/20 United States b 144A, 7.50%, 9/15/20 United States CGG SA, senior note, 7.75%, 5/15/17 France 6.50%, 6/01/21 France 6.875%, 1/15/22 France Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 8.25%, 9/01/21 United States 7.625%, 11/15/22 United States CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 4.875%, 4/15/22 United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States b Compressco Partners LP/Finance Corp., senior note, 144A, 7.25%, 8/15/22 United States CONSOL Energy Inc., senior note, 8.25%, 4/01/20 United States 6.375%, 3/01/21 United States b 144A, 5.875%, 4/15/22 United States b Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States senior note, 7.50%, 10/15/20 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States b EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States Goodrich Petroleum Corp., senior note, 8.875%, 3/15/19 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States 9.25%, 2/15/22 United States b Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States 5.50%, 1/15/21 United States Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States 6.50%, 9/15/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States b Memorial Resource Development Corp., senior note, 144A, 5.875%, 7/01/22 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States b Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) Oasis Petroleum Inc., senior note, 7.25%, 2/01/19 United States 200,000 190,000 6.50%, 11/01/21 United States 400,000 389,000 6.875%, 3/15/22 United States 400,000 378,000 6.875%, 1/15/23 United States 200,000 189,000 b Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States 400,000 347,250 Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 700,000 497,000 senior secured note, first lien, 7.50%, 11/01/19 United States 700,000 561,750 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 1,200,000 1,266,000 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 700,000 656,250 Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 390,000 425,100 6.50%, 5/15/21 United States 400,000 416,000 QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 700,000 668,500 5.25%, 5/01/23 United States 400,000 378,000 QR Energy LP/QRE Finance Corp. LLC, senior note, 9.25%, 8/01/20 United States 1,000,000 1,151,200 b,e Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States 1,000,000 857,500 b Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 144A, 8.375%, 6/01/19 United States 1,100,000 1,157,750 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 1,000,000 1,027,500 6.25%, 3/15/22 United States 200,000 212,750 5.625%, 4/15/23 United States 500,000 512,500 Samson Investment Co., senior note, 9.75%, 2/15/20 United States 1,400,000 815,500 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 900,000 891,000 b 144A, 6.125%, 1/15/23 United States 300,000 270,750 b Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 1,100,000 1,006,500 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 1,200,000 1,050,000 41,227,746 Food, Beverage & Tobacco 3.1% Constellation Brands Inc., senior bond, 4.75%, 11/15/24 United States 400,000 409,000 senior note, 4.25%, 5/01/23 United States 500,000 499,400 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 1,072,000 1,052,570 b Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 800,000 803,000 b JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 600,000 612,750 senior note, 144A, 8.25%, 2/01/20 United States 300,000 321,000 senior note, 144A, 7.25%, 6/01/21 United States 700,000 747,250 Post Holdings Inc., senior note, 7.375%, 2/15/22 United States 800,000 810,000 b 144A, 6.75%, 12/01/21 United States 500,000 492,500 b 144A, 6.00%, 12/15/22 United States 100,000 94,500 WhiteWave Foods Co., senior note, 5.375%, 10/01/22 United States 500,000 526,250 6,368,220 Health Care Equipment & Services 5.5% Alere Inc., senior note, 7.25%, 7/01/18 United States 900,000 956,250 senior sub. note, 6.50%, 6/15/20 United States 100,000 103,250 b AmSurg Corp., senior note, 144A, 5.625%, 7/15/22 United States 200,000 206,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp., senior note, 7.75%, 2/15/19 United States 1,000,000 1,053,750 6.00%, 10/15/21 United States 100,000 106,875 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 900,000 965,250 senior note, 7.125%, 7/15/20 United States 400,000 423,500 senior note, 6.875%, 2/01/22 United States 200,000 212,750 senior secured note, 5.125%, 8/15/18 United States 600,000 618,750 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 400,000 411,000 Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) senior note, 5.75%, 8/15/22 United States ExamWorks Group Inc., senior note, 9.00%, 7/15/19 United States HCA Inc., senior note, 6.50%, 2/15/16 United States senior note, 5.875%, 5/01/23 United States senior secured note, 5.875%, 3/15/22 United States Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States b 144A, 5.00%, 3/01/19 United States b 144A, 5.50%, 3/01/19 United States Materials 9.9% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg b Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg b Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 7.00%, 11/15/20 Luxembourg 6.75%, 1/31/21 Luxembourg 6.00%, 6/30/21 Luxembourg b Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia b BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia b Cemex Finance LLC, senior secured note, 144A, 6.00%, 4/01/24 Mexico b Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico senior secured note, 144A, 9.00%, 1/11/18 Mexico b Constellium NV, senior note, 144A, 5.75%, 5/15/24 Netherlands b Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada b First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 7.00%, 2/15/21 Canada b FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 6.875%, 2/01/18 Australia 8.25%, 11/01/19 Australia b Ineos Finance PLC, senior secured note, 144A, 7.50%, 5/01/20 Switzerland b Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland 5.875%, 2/15/19 Switzerland b NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25 Canada Novelis Inc., senior note, 8.75%, 12/15/20 Canada Olin Corp., senior bond, 5.50%, 8/15/22 United States b,f Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States b Polymer Group Inc., senior note, 144A, 6.875%, 6/01/19 United States b Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States senior note, 8.50%, 5/15/18 United States senior note, 9.00%, 4/15/19 United States senior note, 9.875%, 8/15/19 United States senior note, 8.25%, 2/15/21 United States b Sealed Air Corp., senior note, 144A, 6.50%, 12/01/20 United States 8.375%, 9/15/21 United States b Steel Dynamics Inc., senior bond, 144A, 5.50%, 10/01/24 United States senior note, 144A, 5.125%, 10/01/21 United States Media 9.1% b Anna Merger Sub Inc., senior note, 144A, 7.75%, 10/01/22 United States Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States CCOH Safari LLC, senior bond, 5.75%, 12/01/24 United States Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States senior sub. note, 7.625%, 3/15/20 United States Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States b 144A, 5.25%, 6/01/24 United States DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 6.75%, 6/01/21 United States Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States senior note, 5.125%, 7/15/20 United States iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States b senior secured note, first lien, 144A, 9.00%, 9/15/22 United States b The Nielsen Co. (Luxembourg) S.A.R.L., senior note, 144A, 5.50%, 10/01/21 United States b Nielsen Finance LLC/Co., senior note, 144A, 5.00%, 4/15/22 United States b Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States b Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States b Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany b Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States senior secured note, 144A, 6.875%, 5/15/19 United States senior secured note, 144A, 7.875%, 11/01/20 United States b UPCB Finance III Ltd., senior secured note, 144A, 6.625%, 7/01/20 Netherlands b Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom b Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom b VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile b WMG Acquisition Corp., secured note, 144A, 6.00%, 1/15/21 United States senior note, 144A, 5.625%, 4/15/22 United States Pharmaceuticals, Biotechnology & Life Sciences 1.9% b inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States b Jaguar Holding Co. II/Merger Sub Inc., senior note, 144A, 9.50%, 12/01/19 United States Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States b Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States 5.625%, 12/01/21 United States b VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States Retailing 0.8% b American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States b New Look Bondco I PLC, secured note, 144A, 8.375%, 5/14/18 United Kingdom Software & Services 2.5% b BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States Equinix Inc., senior bond, 5.375%, 4/01/23 United States First Data Corp., senior bond, 12.625%, 1/15/21 United States senior note, 11.25%, 1/15/21 United States b senior secured bond, 144A, 8.25%, 1/15/21 United States Sterling International Inc., senior note, 11.00%, 10/01/19 United States Technology Hardware & Equipment 1.2% b Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France b Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States b,g CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States Telecommunication Services 7.3% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States b Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda b Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda b eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) Frontier Communications Corp., senior note, 8.50%, 4/15/20 United States 800,000 920,000 9.25%, 7/01/21 United States 200,000 235,250 8.75%, 4/15/22 United States 700,000 808,500 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 500,000 523,750 senior note, 7.25%, 10/15/20 Luxembourg 200,000 212,750 senior note, 7.50%, 4/01/21 Luxembourg 1,500,000 1,614,375 b Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 900,000 955,125 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 500,000 526,250 7.125%, 6/15/24 United States 200,000 198,750 b Sprint Nextel Corp., senior note, 144A, 9.00%, 11/15/18 United States 2,000,000 2,320,000 7.00%, 3/01/20 United States 500,000 552,813 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 205,000 senior bond, 6.375%, 3/01/25 United States 500,000 508,750 senior note, 6.542%, 4/28/20 United States 800,000 833,000 senior note, 6.125%, 1/15/22 United States 100,000 102,125 b Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,639,437 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 300,000 288,375 14,934,812 Transportation 1.6% b Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 400,000 410,000 senior note, 144A, 9.75%, 5/01/20 United States 200,000 202,500 Hertz Corp., senior note, 7.50%, 10/15/18 United States 600,000 624,000 6.75%, 4/15/19 United States 1,000,000 1,037,500 b Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 500,000 491,250 b Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 500,000 498,750 3,264,000 Utilities 2.0% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,300,000 1,324,375 b senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 408,000 453,900 b InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 967,500 b NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 144A, 5.125%, 7/15/19 United States 200,000 194,250 b NRG Yield Operating LLC, senior bond, 144A, 5.375%, 8/15/24 United States 600,000 610,500 b,d Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, 144A, 11.50%, 10/01/20 United States 700,000 561,750 4,112,275 Total Corporate Bonds (Cost $167,821,174) 168,430,007 e Senior Floating Rate Interests (Cost $969,835) 0.5% Household & Personal Products 0.5% Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 977,678 945,903 Shares Litigation Trusts (Cost $—) 0.0% a,h NewPage Corp., Litigation Trust United States 1,200,000 — Total Investments before Short Term Investments (Cost $217,734,716) 258,296,416 Short Term Investments (Cost $3,293,750) 1.6% Money Market Funds 1.6% a,i Institutional Fiduciary Trust Money Market Portfolio United States 3,293,750 3,293,750 Total Investments (Cost $221,028,466) 127.5% 261,590,166 Notes Payable ( ) % (60,000,000 ) Franklin Universal Trust Statement of Investments, November 30, 2014 (unaudited) (continued) Other Assets, less Liabilities 1.8% Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2014, the aggregate value of these securities was $70,177,079, representing 34.20% of net assets. c Perpetual security with no stated maturity date. d Defaulted security or security for which income has been deemed uncollectible. e The coupon rate shown represents the rate at period end. f Security purchased on a when-issued basis. g Income may be received in additional securities and/or cash. h Security has been deemed illiquid because it may not be able to be sold within seven days. i Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Universal Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Senior Fixed Rate Notes are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At November 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2014, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Materials $ 3,348,194 $ 217,200 $ - $ 3,565,394 Transportation - - 518,256 518,256 Other Equity Investments b 84,836,856 - - 84,836,856 Corporate Bonds - 168,422,007 8,000 168,430,007 Senior Floating Rate Interests - 945,903 - 945,903 Litigation Trusts - - - c - c Short Term Investments 3,293,750 - - 3,293,750 Total Investments in Securities $ 91,478,800 $ 169,585,110 $ 526,256 $ 261,590,166 a Includes common, preferred and convertible preferred stocks. b For detailed categories, see the accompanying Statement of Investments. c Includes security determined to have no value at November 30, 2014. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 5. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Universal Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2015 By /s/GASTON GARDEY Gaston Gardey Chief
